Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 1 of 35

IN THE UNITED STATES DISTRICT COURT
FOR THE FILED By
SOUTHERN DISTRICT OF FLORIDA D.C.
MAK 30 2020

John A, French Jr | CLESELAE. NOBLE

US. DIST. OF

Plaintiff, |

~VS- CASE NO:

 

 

 

 

 

 

Scott Israel, Armor Correctional
Health Services, Dr. Stephen
Kotzen, Dr John Martin, D.O.
. Stanley Franxowitz, F. Intriagzgo,
Lina Herran, Joshua Nash, RN DuPaul,
RN Santill, RN Esner Penoit, RW Dias,
EMT Nicholas Waddler, RN Vasko, RN Eugene

Defendant's

Civil Right Action Complaint Pursuant
to Title 42 U.S.C 91983, and Title 28 U.S.C 11915(G)
with Jury Demand
Somes aoe olsiatifl, Joram A. French Jr, o.ro-se, a9 or Ais couse

of ection avaiase tre shoveensae!? defendent!s aereby allezes es follows

marek

STATEMENT OF THE DISTRICT COURT'S JURISDICTION

 

. TALS 24us° of sation ts deine Lastituted ov salatiaciff *®reaci

ti.

Pom a oA

mursuaat to Title 22 U.3.2 Section 7:°2 CMenrivation of Civil

RLaats), €7) Title U.e.c tection W555 Gane. anoltiesolo statutoecy

mor

sttoraey fests an’ cost's), ani (3) the Tiznto Anoadaant to tie

Unitet Stetes Tonsticution of Aneci2oa., Jurisiditetion is Fouamle.

unod the sc:eve toaskitutbor, wii sluiulucr wovisicrs e1 , “ise
Vinge pucseait to C1) Vibrie So ce a mention PRS Ceasar st
Cuestion)y, ©2}) Ticia Sal, . a setkio. 434% CSivil visxaesd,
Surthernors, obaiatife traaca Gert: taah bv. amakh dy tontovesrs
avoee ls foe jucteaticbicasyl saouik oF S74,

Somobleiat-4

 

 
ae,

Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 2 of 35

SiALTEMENT ON EXHAUSTION OF ADMINISTRATIVE 2emeDLeS

 

 

 

   

 

 

 

 

 

2, Slaiarcicé Sreacta astreoy naavFirre asaalicnss ben Fitbs 42 lal
PPS Cod, eas tae institurion soncletiat revies syston oy fiLis
biforaal ariaveaces, of foriae soqwleiats, sat sscaebe sor foren
yolLo .
Se. -Surtyes, ac ylatatitt Freqysa fs alscdiast noastecy jesstes,
story jJuceeoeic, sau infuncstive ¢ cFeoa taa ncvaqatieqatths., 4
IAS axyqest ahi La ataisterstive ranuectes, C1) i
2a Tavoecdal ariaveses ov Uttooer Tt, 2.47 sh Fte5% 4M ts
as for fLawastivzo.ioa- (SEE EXHIPIT 1), 22: (2) so:2elia- tar
“ocision of tae «rieveates to tn RQRPOOLS LOLS Te ertoearg wb
wilistates aectisior of bi tetavence offitec, i: hae hoger bis bigs
Sv ciakeateag vcott Tsrael, ci. dae svienc ¥. Entciosg feou Sruoe
Socrattiowel Uiealns Gorvices.
%, @latabifts Srovuth aes etagueted at goiteals habebeutive
SLD y (4) filiar rey ec Urievenyge oa 7s hoc V4, 2007
allecias tasnh fisiatk Frei, Tatages Pleita. starry soout ai
rotias! conatitio ws o4 Lguteg, Bak leane olot oa tas £o% tras
i. uals Ea PAg on Autesk Do, PAT ctr tan escutt af Nevins
sa irr adas seLzuce, ty tafornaal sriaane- se doeatie! pecsauss of
test tonstieeretion ana ielinersace inlifterance in ta: sisreserd
co oleforife Frenacas azatlta., Uorsoues PLatnatiif Frouca sow :
rogellate reviews of tae fental on Cetooer V7, 2577 to dere
fasi, vaica on Cetoaee 25, 2117 tie szrisverse asceclwaas unfouniod
(SEEEXHIBIT 1).
9, Plaiatiff Freitn yas Filet sastier of faa2 roLovearlt> on Gace noes
12, 2577 22 14:3. an comoliias scout savers aodonineal maia, [
av cecevious luay cancer, sa: divecticcalyrits, en) soont “afeadden
Sotzen stating than #2 acy aved to oull out vour ooalix (SEE
BXnHlpit 2). Gn teczeoee Fa, V7 pl Lachib® #eeazy st5eales tas
televedice Eros bn peaiel of -iefai YL JOS Nn a
STATEMENT OF THE PARTIES
3. LAe oak LUELEP, Jory a. Fesyta 8454 fg tS 2 cltices cf baa
Oro ee
;
a

 
Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 3 of 35

~~!

   

 

Svactinc, #95 tye babes
t r to] & bajo oe : OAF wats 14 :
mhectal bo tats causeicf sctioa, ableintl
a3 AF spisorer tomniti: Ro tas suatouvy, 2
cam, ped Fe, iy nt ( % Vo ; } Rae
Peace Tounty Gail € C3), iosat at 555
Tila adoia 23964
floctea, 233071 (SEE EXHIBIT 3).
THE Toes hata 8 NTS
ah areietiVev dO
Tr ; Seaart Terasaal Gaia Aeterna 4 F ae | fhadt ag Thro
Fok aya ta, a? - ce
OF price, art toe Gtete At eal} tives setertel to

LES cause of actionra., Uefead

ws
ory
me
AY) mis
wa ante
o
mh a?
on
ore aad
we ae
en a
"3 ord
rc i
mr ne
fa Sa
7 = -
a
- et
(F peat
i
—
; ea
vB 2
J mom
vB
QO x2
mt -
ay

cy
he
5

soeaific matters hereia eller.

 

 

 

 

 

  

 

 

 

 

 

2"9loyel -s tas ¢
5 ist Ave, Sry ten
ag chlo was actins waser ta
America, ay) tiny “tate of Flori
ais 2at wifA cas sect to

 

  

 

“anbta 2S LS & tore:
Ck TE bo dead
i qaterLtab te Enis aeus2
= se lta Yacvines viet take

reovdes aeait 23 BL

 

 

 

 

 

 

 

 

 

 

 

raver Sew.sFt TAG woes ios, Seg a: “oat ‘ - lon -
roveara © ty Jeil, locate P43“ Fst Ave, Ft. Usudacdelos,
mar noe « 4
3 Ke EG ~ os roy - - os ad
fu Sas0%4., suc 1, Tbe wae i SOLOUIL aod E2hia weiver
ya oie = Pu. oy Tok a . on .
taeioc ~e or Le oc ele Cone wa FP LOS LOH 1 C4: QOUT SS el
Rogue +2 EWer-: 2A hee ae PER RN eNO mm AT OS AR eee Ue ate
Boot c TA . : 7 ean) > ee ors 2
a moe attr “ithasdlea FAN BRAM Ratanctant Arnasr yy tga tb tas 2
ryt FS 2 JOP Petr io i
oyg det, Ma ned anes aad ay eq 4 cftat 4 73 + 43 1
1 zs 2 er } 2 we TA bares ofrisial i hAVTEV Ee
Sa08cCLiv,
bly dant ue Ok boas . tue - ar
bye cbs Peqt,y PY Stoney isteeany, j 7 TEE LZSY OTD gn PQEe
Dpak al F at - ae pie ~£ > atl ¢
Ptah f rice, 24a tae State of Florida, At «il times rz
oy . = a - 2
E> tails c Or Sotion, Parnrdaak ‘atzaa: VUELOS ov fe aos
a .
npr aAatinaal ae de sept o pace TP Gad
adi Thistle! re Lh IOVS FOOT Lowaty Geri as
yn ~ 4 a Tone - - oman oie ~
Po caysiciaa, boceted sc 355 % Pir. Usucercale, £1 22394,
Am ~~ : 3 co. a FP 4
A a ~ 3 Fe rg a - * > 7
3 Sas 24, 2339 SOLERO ats AQhINs undaser tat 25 Ofc Lav of
2 of at risa VLEN LA the na ae - rod 7
£ VLOAEG Eb are SlOOD GO ALS S40boyncaAl
SLOyUSAL
oy a “~ bay
ON bat siles

 

 

 

 

 

 

 

 

 

i
Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 4 of 35

a

 

 

ris

“Obes

n

 

 

 

 

EL

«
Cc

 

at

dual

wry

 

yy

vol
ey

mole bet

 

peed
fay

 

ve

ot

Nn

ad

 

 

Nant
Dat
Sea
a
O °
cy

ey
my NA

aT Q)

oe oa
ta
ay om

« os
ot

tr.
et fs

aj oO

 

oo
a

ened

ce ~

ami Lat
fet need

a if

ss e
tJ sack

 

a
nu
a x
a i
o oe
cp
o3
Co
an am
“tT tad
e feet
CN
S

 

 

 

 

}
ted

 

sciak

Ld
oy
c

 

 

 

 

 

 

 

 

ot
thu
“4

pont

 

 

are

eee

ere

 

 

ae

qeQs

,
aod
dt

 
 

20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 5 of 35

Case 0

 

 

 
 
 
 
 
 

 
 

 

 

 
 
 
 
 
 

 
 
 
 
 
 
 
 
 

 

  
 
 
 
  
 
 
 
 
 

 
 
 
 
 
 

 

 

 
 
 
 
 
 
 

Q a rb a :
wt oT oad ae “i
ro ep ont he
~ ct thy saad 1 ey road
seed ‘ ta ral oO a r, “ ! oes
rh Soto “ >,
ioe a rei Q a thea ~ x o ~ ;
| : ~ 4 T ~ “1
rs m om t € tr “ 1 om _ 4
q r : “ ’ : _

o ¢. ry eo ty : of Ca eel eed 7

> te 7 © or te ‘ “ ‘ es
wo 43 1 aos ” wom - - : :

7 eet cy ns o rol 7 bud a ‘ > o ~

' - foe . = . 7 .

. = ye Ld f o = oe ne was ir
at Ot ad T 5 a Fo gent « ad .
es jG ee a com . Sg eS
~ n~ a o~ ny = on t’ v aot i o dee
meee hi tee : °
_ ‘ t ny Tape aa! - : se

. > © at de ne 4 and ia r ct
.

: . wo z boos aoe! n om a L a & et tata
: m «} C eo x =~ = oe = ” ° ‘ -
et y ‘ 1 ‘ a m : .

c fou m8 2 + Pog
us o = m} i ” cm! : a ‘ ° ” of o fa 0)
ms vet OY et te o : 1. 7 rn , 5 ° -
. ‘ °
_ 44 ey ors a a we . he ce reed we t ”
dpe 2) we a tee re Ma 4 Co : wel ‘ ni y 4 t
ee ~ wy 2 _
a . oO: ¢ o m. c! a de a3 ft. het “ a2 “ . —
oc 2 : oo ~ * “
wed C a . het .
ied Teme fr ! 3 cel _ . Me
sel CL gen! 7 . ey NT . oat ae ve cr *
No ree : ome as oa C C a : or
o . nm en \ ot = u
- ’ \ 4 c. © ‘. ‘ ae eo '
~ ad sr fe v 4 ‘ ce v ~
ct tel ae m a be get ~ og bee ”
seed 2} oy ; & : - eo ‘ ~ 7
tos . a o) ead . , :
as ww
tet z= : a ~ eon ‘ a 7 fe c 7
a vs r- - / la . -
et , : : * i on 7 oo Q ~
‘ awed a e wes Be. woe, t wed n oo
t ve ut Gow : ayes ; uw of . yn, pee
.- 7 a
“ - ° = - . met eo 4 t
: n oe o Lb a e “t ae ‘ o eee
~ Co * < oa
Co ~ fu ~ wor me c ‘ a
2 03 Sty theo C Mee he = ye
ts e "ind ~ a oO Ff sons 47 wed Eee 4 Gu
43 n Bee 5 “y 2 rn ~ \ ram o ~ oN Wy fag
tk 3 mote ED t SB wo no o 6 3
oy eel ‘ ey-t ui a , ov coal
re str om c eo eet 4 Ty LG La
tn a “ ~ ry - te x - n
moo oa a oe! ad 4 et
“ 7 a ,
hu - m > bors ood ce } eG ~ Cy ret
0) ms a! tf wl oe — Y Cr, t wn 4
we - ne :: - -
wn ~ 0 o tet hin a) o a
Jaf eet oa a found he the rr) a ‘ se co
wn i) st ms : :
ov it , 0 C i ee! ) 13 Sa o~ ¢ oye!
~ +4 —_ :
: Ci} ~ : oo ti ot Me = - "3 n
oe “— a £ ) wr SF o : r . 3
ore 2 ed - oa J ® 3 5)
“ ba eo te
be ond . a ay ter wo ae t .
Qo oocoen 28 : ° cue mo om FT
> 7 e} ry e} : vet at ry oy ©) “ ' ot
CX epee aged vy oa he re * " n aS x e. ry e) a
~ t "4 , r . oe - fe oe i os
Cae - woof) ° } x py Get
is 2 Oe too - = 6 os 5 mG
GC Cc rae bh ™ ey o er. “4 t* 4.) Ae! = -

  

Se

4h
|
20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 6 of 35

Case 0

 

7 «

 

 

 

 

mM
ad
a
oO

 

dm ae

ts

 

 

 

 

tus

 

 

 

opt

eo

24

e)
ae!

he

 

Ge
wn 7” aa
Sas ’
“oo ox ry
ha ay
wom i
at . ‘
. ~ :
- o
‘ ¢
« de! ’
a a o i
vor at Q
* a tt

 

 

abo

ak

oe ke

 

 

 

 

 

¢

”

y

y thacaiur

ad,

Rh

 

 

 

 

 

 

 

 

 

a

n

 

 

 

 

 

 

mo

u¢

 

 
 

 

 

ay
o ad
wal
t
. Q

 

TO

“

-

hyo
- wed
Le
ad og}
” en

a
me 4
rm) gS
t on ae
oe
o>

 

 

 

 

Phd

dt we RE

4
os
;

 

 

 

 

 

 

 
rae

 

  

   

 

 

 

   

  

 

 

   

     

 

   

   

 

Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 7 of 35

4 me : 1 2 J 1 = . “-

fb. Yue tatsadaar, “peeve, fs a atliges at fy. Gal Thetos oF
nasgs 1 + sa - ~t 3 .¢ +

ebay : L > 2 48) . 5 ti an] paisa dead ba ty]
De PF stliany a bos, sacboyea ' av Cssgor Ineretiicued
ha gC ak ce - : 7 3
Poe IIo S49 t27Lshsce pleco Woe inte
- on 4 a wy “OT 2
, pak Vovy yoo ia a aly Sosy \
mle Chive ouater bia tobec of ba Toa IE yo Pt
- ~ te AL a ~ 7
ye yt * ws ~ ~ 7. - 7 1 *
PRE Ri? £3 YR wos : AM Te a ne PUR ag
Tie by oaghrr. Ae Rep at dbaya a VEEes abe | bec, pirat
WUD Ve Ee seas ore at ta yee af PGtds PAE Dachydouse ac sates
2 thn,
£
STAT&EMENT OF THE FACTS
COUNT GONE
E
nr
DIRECTED TO DEFENDANT WADDLE
. Aya b et q- . ~ ~

2d rast do, 4edy, oheinwiit Frearys 2 ovttie coe tealas
a7 od ” Topo ‘t vr e t Te ¥ :
speeertiows: Tace ia Tbeaiey, ’ 7 peyi DO TD Less.
ryerse y t Ten, a} 4e - >, 4 4 zo - 4
Bore f Slav) woutoy Golbobote ber an Die isl Sve FTE. Seaulesta
ae 4 a St yn ! an : ay ” + ae N47 mAs .
wok 2 LEAS pede vVoicebvel Of TABS YALA |: cpt] 5
eo VM td rng + nme con te ros “e oe tas ~
PAPEETE Goa eos CS8e0 eXalely 59.

2 Pbsinei iF Sesuta qos err anabante 440 BR saan j Pacts Ly toece-

° o3 i i Q | 3 c te rot a 4 oot tL : ° " 2 ' * “ > g Vv : 7 .
Yo jkow Jed fo apse F peo bhp ty t
PQAGLe Feti, aia tuvesaqk seche Perit hp ges sy boehian Lise
Mo oSe rh oe fay west iacdo otk pr “haadlay Gaeres Polaae ,
DVetlasgtr 3 - = . poe 1 :

» 2ielaniee Feoeatya aar Porpwhayia Po fee rroq nile ATL ba more
wR Lay .lh, iat yD) FR, usw oars oe? i yo ae ahs st ;
Soe oak y webs TLE Soa teste at as sbteb teasii loa. e940 Fhe
rates boy List. Pleimsics Peeancits gurrosk we Cbtet peattetaa

, o¥iel ae acrk 794 a4. Dos Logetes
’ + -~ “ot hs ~ ’ SH ee Dey
sa etfa 2 bogs (beans, Shire att so otastic
a rmehay sad hae f yEIA Tac av Aadwies :
c ; 2 beega Pog faa b psy 2s, 2 ot pore bon,
Bes
» 7letat Peeat, AScaQzy Wiha a eye Caer cble-o Exes La ase
Fy wba dios ~
wie Le’ Licws

 

 
ne ee
Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 8 of 35

I
Pier ewe, fo lehae’ a) cp} c3 (SER RXMISIT 5 LINE 2

 

 

 

 

a
*
e SESE A Caio orth ily iat Pom boy sayy eits bab fA aA ee,
Cab boy q - ~ . j 4 :
wth Gg i LY : i ' + : Foy Sim g at QU f 3
rads ' BRA aA TOE A? 7
Perobicg dy: L233 yy 1 bo heyy Ra “ - .
“os
mk, 4 -+ ’ . + -
} . ~ . ° 4
boa, / r 4 i 3 28, ) re2 ati : Si
0 ft + a 1 a lo»
1 yee 2 a to SE gray wey reas yo . ty
af a hota . : c
; u ehoLk i 4 VL cot
- ; ; - .. -
f, *lataer 2 Ply Heresy se9teates sel beers Lia See » Loge
tA
i 4 ~ . rot - 4 +
LOLLO m } Sy rO4 Lil.ig seoams PRES bes b>
tyr oF + De L fs : ~
VIEL 2 ER ty iO tesla 5 1 ' yt ~ LY i
5 bos a! zo. 2 !
CP Pa cat Poo Lat Pals, rent roy Lo “i 4t 17 4 7
“9
was fd 3 e ChE ELYVELE frome a4. ' ' try - .
y t ~ aot
wee FL { 5 - L > i i 4 2 +7 aot ,
> & “4
DP paA
—_ Tost oover fh > in ty * \
- 3 ot & ~
~ os ros
L Ys V- So tee band Peaaan > Lo
n . Nr
COUNT CHE
nD an nm ay a x
DIRECTED TO DEFENDANT RN DUPAUL
pad peo, wot spt Rot tp eS ep ie oy Rope tana se bdbers iva bh Any fata ne
. - ob tote mhosrkhoo. Roe ea wh L L } . . wet . : : to > . .
aos toe “4 247 ae f wr y * mf a 3 c . : .
il, fag Pes dc ~ 4 SEE EXHIPIT 3 fh am Ty bas role | aye lapadl-
; DYE PE ts, L my
’ st , ~ 2 23 ‘ : 4 . . ~ “:
Sy Perse th sagt FE any sseesctr sah oy be yet th Fenny
i soe ee 1 = _ ve 1 ” Boe re
. he bantie Pease yo soar teas SOR a Lo be ok ta tate
‘
A Be ~ 7 % b t > i c woo we
ke t : , t 2 5 y Be - } L 3 Le t i
- . a 1 :
ne pee oa Testy Loins Lhoy stevit Vin, nye
Dbateeged setup yt 14 >
oh : , io eo + ee -
Ltd q oi _ ; I L = f ’ may 2 3 25 i
1 boyy en _ . . 44 . '
PLS - t moe 2ib ; 1 AYR Gove “ta,
x + A ey Ae spk t ~ 1 aes
7 eo 8 bet i ity 1 i : ~ ’ i L I it Eo,
, : loa: ba - a :
: PLO Diy oa i . Poy eok Pe sab y sae ty
- ~ aes 4 - 5 n : :
Rea ke rd 25 dad } ? | im i Moy Vi : oo
3 v °
tee Sie eek ak PCat tier ye OS ped i pI PO -l1s Tok MPa te
1- ~ 7 _ wr. +4 . _ co ~ +
, } Lob 3 4 ina ore ! Me : SD
4 tee : 4 +
:4 : bo, if me | ‘ ! i i ' wn mio i -
~ es Qon ' . Lr .
(SEE EXNIPIT 5 LN 4), ©) Lo foreitl Fron: Peak
a beatae. :
t

 

 
Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 9 of 35

°
°
é
+
.
Je

.
2
44

7

Poy
3
Y

(2

aa

 

ae td
ve
bon,
it

ey

 

EO: , 2
baie F
mat oR:
Lt he
rod
VLE SE
oo i
fbD os
ia 4%
mf

es
nt

 

r
mot
at

. oy
boyim ey
Pt
& I
wae >

i

24
~
«

4
3
mn

i
\

'

i
——

mas
’

et
}
it
Maa
ir
Ld

a

~
by
i

4

4:

 

3
nt
maf
t
Beony
4
7 Ar
a
H
>
Payee
df
i,
Yoox
“
1
Jv
oo
3
~
2
i.
oo

Ve
2
al
4
2g
ai
m
iy

>

va

pte
24
2 pC

"y

aa

a

Ay °
a2

we

ee

4 te
oS
we
9

DIRECTED

ed ~
toy ery td ‘
ys Te i
a
ayy
PPPS }

eo
pete,

 

‘anand

DEFENDANT XOTZEN

} ~ id ‘
bP aE
4 ;
i !
rE rE
woot
Las 1
* Ppa ea
De,
Ho Pty

 

. 7 SE RE YL Dy

thio IO a
Debye arb anl 8bhata
3 3 Rp oF ab ft
Teeth a ek td por a

Vt 2 Yi ae “3s Ye
Foye cuim yom yp ok bed

COUNT ONE

TO DEFENDAS

2 th.
-~ ‘
+ - 1
~ ! Ur 7

N
ay

CT

cr

MARTIN

bie
te

‘ewe

bead
ul
° wT
£
7 OY

 

 

, oR
J re
n~ ay
a ae
Ly ys
ai i
bys
2
- ee a
bot
y
-
i wan
' ode
ek
ao s
wat 7
1
ih 1?
3
yoy
res

 

wyy

r

we kee
me
Any A
"y
if -
t

 

 

 

 
Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 10 of 35

.U 4a £
a7 34 rage
~ oe LP oVeee

LACLOyU WL
we Sy 3
¢ wid 4
alld cvese
noe 5
~ Por
SUP pee me
yy oye 2
~F 74 4 . 8 IT
eA, Par tayt ee
- ae,
5 « If 3
Pa Done} .
Lvchponey

Latior
7y ' awoke fT
pier ' ROT |

Me

Wee qty 4

et Gower et

L hoe web

7 oa ~ -

fe SE roe

sTatiyp t 7
PAK ary

. 4

Pap yom

3 ypeehou

ey Jletani-s

 

oe

i

cr

(3

aa

prayer
OL
“VS
rae
yy
er
3
!
1 4
25
~
oes
aod :
mye
°c i
bavr

ae

 

pees

 

LOTR oY DOA
reer RE 14
clodib fo, t
+ a ay 1 ae
robo eal ft

- fiir Tot ye ~
{ \ $y hoo ote
reaiboal

Priv Baa
Ye FS: ,ifa

Pas cuby Apts
, oy woo y
Le Tn et
wha ty 1 t

COUNT
TO DEFENDANT

DIRECTED

as oy

 

uy

wo

we

boty z
Lhasa
V2 4
Shoe kd
be u
. ae
“ 1
en
! Me
°

 

TWO

cr
r

ma

toe

a

Ms

sen eg
rox etr
roa
.ItGA
yer
EOS

EE
ry 4

poe
8
Pac
ee
wo

Cry
—

x

'
i re
on
“xs
ged
yom Ds
aA
29e4

os
Me Vg
yak
2 2.

 

 

 

on yr
4 i
a fs ‘
wea

Lo

sy
i>
poaln
re
i
ae

VO
yor

Anu

nay

 

ey

:

 

ae
i
5
re

e
Ye
:

us

won

1s
it

 

ws

 

}
Wa

t
M
oi

Soa
a
tev

Tk

+ a

Sow
wee
«it
mob

t oo, 1 ‘
obek bh ak

yi
ea
oo
ae
.
ook

be

Tent fe
PD

i Ras

 
eee lt— Tt BO

0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 11 of 35

as;
y

wah Ht

Paro th

43, Aacah tt &

2o
Aan ¥-Qay oO

‘ c
YY. Psakl) Erondy Con
att
Yre Suape Splat aber Viera
cok =\\

 
0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 12 of 35

ish

   

   
  

  

~

7

de

  
   

5)
Cnes} Pax aS
0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 13 of 35

 

 

Plasadbsit Fy
2c),
re, i \-

a
0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 14 of 35

53, Plasaki ff F,

Ile, 201" Diasa:
‘
YQc27

 

IFCA!L A&19Q25
0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 15 of 35

ar Ze v
; L le mixed
=

 
0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 16 of 35

 
eeEEE—E—=— —_
0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 17 of 35

 
-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 18 of 35

 
 

Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 19 of 35

UNITED STATES DISTRICT COURT
FOR THE SouoWheey __ DISTRICT OF Glo 2; An

 

Sohn A. French
Full name of plaintiff(s)

Vv. Case No.
(Provided by the clerk of court).

 

Scots Vsteehed M.,
Full name of defendant(s)

PRISONER REQUEST TO PROCEED IN DISTRICT COURT
WITHOUT PREPAYING THE FULL FILING FEE

 

Answer the following questions to the best of your ability.
Note: If you do not tell the truth, the court may dismiss your lawsuit.

L Personal Information
1) Your name: Sohn A . EC ench

(a) State the place of your incarceration and provide your prisoner

identification number:
Cavmbia Cartechiona\ Dns

YO Box Ao, Portege, 5390) _ GS) 935

(place) (number)
(b) Are you employed at the institution? oYes >No
(c) Do you receive any payment from the institution? oYes 2XNo

Attach a printout of your prison trust account statement showing transactions for the
six-month period immediately preceding the filing of this request and showing the
current balance of your account.

Attachment One (Fee Request) - 1

 
 

Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 20 of 35

2) Do you have any dependents that you are responsible for supporting?
Yes o No
If “yes,” list them below.

Name or initials (for Relationship to You Age Amount of Support

minor children only) Provided per Month

“Vxcolen Ecench dewoh bec IL $ So. 99
Sash Ereath  _ Soa IZ g S08
$

Il. Property or Assets: - If you are married, your answers must include your
spouse's property.

1) | Doyou own a car?

 

 

o Yes YANO If “yes,” list the car(s) below:
Make and Model Year Approximate
Current Value
$
$
2) | Doyou own your home(s)? o Yes {No

If “Yes,” state the approximate value(s). $ W A

What is the amount of equity (assessed value of residence minus outstanding
mortgage balance) in the home(s)? $ ra A

3) Do you have any cash or checking, savings, or other similar accounts?
0 Yes )

If “Yes,” state the total of such sums. $_ IV | --

Attachment One (Fee Request) — 2

 
 

Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 21 of 35

4) Do you own any other property of value, such as real estate, stocks, bonds,
trusts, or individual retirement accounts (e.g., IRA, 401 k), artwork, or jewelry?

o Yes KNo

If “Yes,” describe the property and the approximate value(s).

ala
VV

 

Ill. Litigation History

For each federal lawsuit that you recall having filed, list as much of the following
information that you remember about each case: The name of the case (that is, the
plaintiffs and the defendants), the case number or year of filing, and the federal district

in which you filed the case. Use more paper if needed.

Case Name Case number Federal district
(Plaintiffs and defendants) (or year of filing)

Hench v). Richecadsoa \Aew S03 \destecn of UNS Cons

Leach \. Cady eb al IAC 932, Wetern  Wiscearsia

 

 

 

 

 

 

 

 

 

Attachment One (Fee Request) ~ 3

 
 

Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 22 of 35

IV. Other Circumstances - Describe any other financial circumstance(s) that you
would like the court to consider when reviewing this petition.

1 eve Cine, Costs, And Yes \ show

 

 

 

 

 

1, dona Ce nch , declare that I am the plaintiff bringing this complaint. I
declare that I am unable to prepay the full filing fee and that I am entitled to the relief
sought in the complaint.

3] a4) ex2e Gt A. donk

Date ifnature - Signed Under Penalty of Perjury

Attachment One (Fee Request) ~ 4

 

 
Completed 8¥e mat Ne 68 4 R33 cas * Entered on FLSD- Docket 03/31/2020 ae 23 ores

 

Checked out of NV MAIN-SC on the way to MJ CLINIC AREA at 04/27/2018 18:00 ©
Checked into MJ CLINIC AREA at 04/27/2018 18:00
Completed ent at 04/27/2018 18:01

 

 

‘Checked out of MAIN-SC on the way to 4TH FLOOR at 05/07/2018 10:03
‘Checked into 41 4TH FLOOR at 05/07/2018 1 10: 03
‘Completed event at 05/07/2018 10:04

 
   

‘Checked out of f MAIN- 5C on the way to MAIN- 5C ae 05/08/2018 23:29
‘Checked into MAIN- 5C ert 05/08/2018 23:29
Completed event at 05/08/2018 23:29

 

 

Checked out of MAIN- 5C 0 on 1 the way ito MJ CLINIC AREA at 05/1 1/2018 16: 08
Checked into MJ CLINIC AREA at 05/11/2018 16:08
Completed event at 05/1 1/2018 16: 20

 

     
 
 

‘Checked out of MAIN-SC on the way to MJ CLINIC AREA at 05/1 8/2018 47: 31

Checked into MJ CLINIC AREA at 05/18/2018 17:31 BO
Completed event at 05/18/2018 19:02

   
 
   

‘Checked out of MAIN-5SC on the way to MJ LAB at 05/21/2018 10:50
‘Checked into MJ LAB at 05/21/2018 10:50

Completed event at 05/21/2018 11:58

    

Checked out of MAIN-5 -5C on the way toMJC CLINIC A AREA at 05/25/2018 18: 12 -
‘Checked into MJ CLINIC AREA at 05/25/2018 18:12

Completed event at 05/25/2018 19: 40
feuleruee conenges a auens oe

   

 

Checked out of MAIN- 5C 5C on the way to to XRAY at 06/30/2018 08: 04

‘Checked in into XRAY, at 05/30/2018 0 04

Com leted event at 05/30/2018 08:27

   

   
 
   

‘Checked out of MAIN-SC on the e way tc to at 05/31/2018 12:30

Checked ir into at 05/31/2018 12: 30

 

Exiles \\

 
n FLSD Docket 03/31/2020... Page.24.0f 35...
Comple Bien’ aC OHH abe ar Document 1 Entered o S g
che eo bases ee 47 o1s0r018 papacy eee: ge

    
  
  

 

Checked out of MAIN-4C on the way to 4TH FLOOR at t 01/30/2018 09: 47 a .

Checked into 4TH FLOOR at 01/30/2018 09:47 —
Comy leted event at 01/30/2018 09:49

 

‘Checked out of MAIN-4C on the way to MJ CLINIC AREA at 01/30/2018 16:48
‘Checked into MJ CLINIC AREA at t 01/30/2018 16: 480 a -

Completed event at 01/30/2018 17:10

 

Checked out of MAIN-4C on the way to XRAY at 01/31/2018 08: OF Oo - 8

Checked into XRAY at 01/31/2018 08: 07
Completed event at 01/31/2018 08: 22

  
 
 
 

 

Checked out of MAIN-4C on the way to MJ LAB at 02/01/2018 08:51 oe
‘Checked into MJ LAB at 02/01/2018 08: St oo OS

baeenentmetionmnm ace mine

Completed e event at 02/01/2018 0 09:34

 

 

Checked ir into VISIT at 02/05/2018 10: 41

Completed event at 02/05/2018 1 1 ‘48

Checked 0 out of MAIN-AC ¢ on the / way to VISIT ‘at 02/05/2018 10:41 oe oo ee |

 

‘Checked out of MAIN-4C on the way to 4TH FLOOR at 02/06/2018 08:47
Checked into 4TH FLOOR at 02/06/2018 0 08: 47 a

 

Completed event at 02/06/2018 09:25

 

Chet ecked | ‘into MJ LAB at 02/13/2018 11 29 oo
Completed event at 02/ 13/2018 11:36

 
 
 
 
 

 

Checked out of MAIN-4C on the way to MJ CLINIC AREA at 02/16/2018 - 1130

| Checked into MJ CLINIC AREA at 02/16/2018 16:13

Completed event at 02/1 6/2018 17:29

 
 

Checked out of MAIN-4C on the way to MAIN HOLDING at at 03/01/2018 09: 29 ee

Z. Checked into MAIN HOLDING at 03/01/2018 09:29 _

Completed event at 03/01/2018 1 42:30

 

 

‘Checked out of MAIN-4C on the way to MJ LAB at 03/02/2018 10:32
‘Checked into MJ LAB at 03/02/2018 10: 32 eee oat ee

   

Checked out of MAIN-4C on the way to MJ CLINIC AREA at 03/05/2018 16: 00

‘Checked into MJ CLINIC AREA at 03/05/2018 16: 00
Completed event at 03/05/2018 16: 52

 

 

 

‘Checked out of MAIN- “AC on the way to 4TH F FLOOR at 03/12/2018 10:41 ee oo
Bows Ye)

 
Case #: G@E 0:20-cv-60673-RS Document1 Entered on FLSD Docket 03/31/2020 Page 25 of 35

Inmate: FRENCH, JOHN

Recipient: Admin Grievance, Admin Grievance
Cellblock:

Case Cellblock: MAIN-4C-2-5-1

From To

ID: 501703205
Created: 3/10/2018 8:58 PM

Type: Grievance

Category: Medical / Dental
Sub-Catgory: Not Receiving Medication
Status: Closed, Unfounded

Message

Entered

 

FRENCH, JOHN Admin Grievance, Admin

Grievance

Lyne

CCN #17545 FRENCH, JOHN

System Admin FRENCH, JOHN

iam on mental health medication one medication is
atterax 100mg daily and depacoat 250mg 2x daily
nurse dais that works 4c2 on bravo shift has not given
me my atterax for 5 to 6 days i keep asking this nurse
about my medication and ail she tells me she does not
have this medicine, there is sometimes i do not even
get my depacoat on bravo shift i have wrote previous
nurse sick call slips to speak to mental health and i
have not spoken to anyone about that i been getting
worse on my mental health problems i need to see a dr
and get my meds and diff meds i have contacted
attorney cloney today and.contacting my family
tomorrow and my attorney on 3-12-18 and the
ombundsman line

Sir, Per Medical, "A review of your Medication
Administration Records affirmed compliance with
medications. You were evaluated by Mental Health on
03/12/18. New treatment plan was prescribed on this
date. The grievance is unfounded. J. Nash, HSA. ”

Case closed by System due to no reply by inmate.

3/10/2018 8:59:00 PM

3/20/2018 12:36:00 PM

3/30/2018 10:26:00 PM

Page 10

 
Case #: 4@S@ 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 26 of 35

 

 

 

Inmate: FRENCH, JOHN ID: 501703205 Type: Grievance
Recipient: Admin Grievance, Admin Grievance Created: 12/14/2017 9:38 AM Category: Medical / Dental
Cellblock: Sub-Catgory: Inadequate Treatment
Case Cellblock: MAIN-4C-3-15-1 Status: Closed, Unfounded
From To Message Entered
FRENCH, JOHN Admin Grievance, Admin on dec 13, 2017 around 7.30 pm i told deputy aycart 12/14/2017 9:38:00 AM
Grievance that i had chest pains he went and told the charge

nurse eugene and charge nurse vasko they sent nurse
andrew out he had nitro and he checked my blood
pressure he did not give me any nitro he went to talk
the dr the nurse andrew said they was going to do an
ekg told me to sit at the table and wait when he came

~ back he said they was not going to do the ekg because
| VNR they looked at my echo and it looked normal so
———— basically there was nothing wrong with me but i have

had 4 heart attacks and i have 7 stents my last heart
attack was june 18, 2017 in wisconsin if the medical
team would get all my records they would know
everything then on 12-14-2017 around 8.45 ami told
the nurse that i was having severe lower abdominal
pain and i was throwing up all night and she basiclly
said since the dr cleared me yesterday there is nothing
wrong with me i am contacting my lawyer to get a court
order from my judge for medical treatment if you dont
help

ARONOFSKY, RICHARD FRENCH, JOHN Per Armor Medical,"The nurse has been educated 1/31/2018 12:05:00 PM
regarding your insulin administration. The grievance is
founded. J. Nash, HSA." "The Nurse consulted with
the provider who reviewed your diagnostic labwork,

~ 2. and evaluated you on the same day at 1050 hours.
| t ne You have been evaluated for your abdominal issues. If
——_————e you require assistance, please inform your floor nurse
to complete a sick call. The grievance is founded. J.
Nash, HSA. "
ARONOFSKY, RICHARD FRENCH, JOHN Answered. Closed. No further action requested. 2/7/2018 9:00:00 AM

Ch bs) ¥ Page 3

 
‘Check ofr A MANHOLBING Si'3s22 381 CEOS 1 Entered on FESD Docket 03/31/2020 _ Page 27-0f 35

Com leted event at 09/22/2017 11: 20

  
   

‘Checked out of MAIN-3 on the way to MAIN HOLDING a at t 09/28/2017 08: 18
Checked into MAIN HOLDING at 09/28/2017 08:18

‘Checked out of MAIN HOLDING on the way to BRIDGE HOLDING at 09/28/2017 08: 19
Checked into BRIDGE HOLDING at 09/28/2017 08: 19

Completed event at 09/28/2017 10:26.

 
   

‘Checked out of MAIN-3 on the way to XRAY at 09/29/2017 08: 12°

‘Checked into XRAY at at 09/29/2017 08: 12
Completed event at 09/29/2017 08: 24

    

Checked out of MAIN-3 on the way to XRAY at 10/1 0/2017 13:12

‘Checked into XRAY at 10/10/2017 13: 12
Sauk leted event at 10/1 0/2017 13:12

 

Checked into BMJ at 40/1 8/2017 41: 01

‘Completed event at 10/18/2017 11:27

   

Checked 01 out of MAIN- 3 on n the way to. XRAY a at 10/20/2017 « 08: 34
‘Checked into XRAY at 10/20/2017 08: 34

Completed event at 10/20/201 7 09:2 39

   
  
 

 
 

Checked out of MAIN- 3 on n the way to MAIN J DENTAL CLINIC at 10/31/2017 10:00

Checked into MAIN J DENTAL CLINIC. at 10/31/2017 10: 00

Completed event at 10/31/201 7 10:0 00

 

‘Checked out of MAIN-3 on the way to MAIN HOLDING at 11/01/2017 08: 26
Checked into MAIN HOLDING at 11/01/2017 08: 26

Completed event ‘at 11 1/01/2017 11: 15

 

‘Checked out of MAIN- 30 on the way to MAIN HOLDING at 11/14/2017 12: 39

Checked into MAIN HOLDING at 11/14/2017 12: 39

‘Completed event at 1 1114/2017 14:39
be: 0

 

   
   

‘Checked out -of MAIN-3 | 3 ¢ on the way to MAIN J DENTAL CLINIC at 44/1 5/2017 10: 04

‘Checked into MAIN J DENTAL CLINIC at 11/1 5/2017 10: (04

Completed event at 1 4/15 5/201 7 10:52

 

Checked out, of MAIN- 3 on the way to VISIT at 11/15/2017 12: 40
Checked into ) VISIT 2 at 11/15/ 5/2017 12: 10
Completed event at 14/15/2017 12: 30

   
  

Checked out of MAIN-3 on the way to XRAY at 14/4 712017 07: 39

 

 
Case 0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 28 of 35
JMS - MOVEMENT HISTORY

FRENCH, JOHN
JMS NUMBER: 501703205

 

DATE. ae Type _ ‘Event Sched. Start ‘Sched. ‘Occur. Start ‘Occur. End ‘From Loc To Loc
‘Id ‘End :

 

7 Checked out of MAIN-2C on the way to MAIN HOLDING at 08/16/2017 08:08
Checked into MAIN HOLDING at 08/16/2017 08:08

  
   

Checked out of MAIN-2C on the way to MAIN-4D-4%

2 ‘Checked into MAIN-4D

 

 

  

see a nee Be 08/16/2017 2: 22:26
Completed event at 08/16/2017 22: 27

poets 7

3 Cesta into MAIN- 1-3-MEDs

   
 

u Checked out of MAIN- 3 } on the way tc to XRAY at 08/18/2017 08: 20 - ee - a / . .
Checked into XRAY at 08/1 8/2017 08:20

Completed event at 08/18 8/2017 08:33

 

‘Checked out of MAIN- 3 on the way to MAIN HOLDING at 08/23/2017 07: 56

Checked into MAIN | | HOLDING a at 08/23/2017 07: 56
Checked cout of MAIN HOLDING on 1 the way to BRIDGE HOLDING at 08/23/2017 07: 57

‘Checked into BRIDGE HOLDING at 08/23/2017 07: o7

08/23/2017 11:32
216989809 14 08/23/21

   

vee of MAIN- 3 0! on the way to MJ 3 FLOOR at 08/23/2017 18: 53

Checked into MJ 3 FLOOR at 08/23/2017 18: 53

‘Completed event at 08/28/2017 19: 30

 

Checked ‘out of MAIN- -3 on the way to MAIN- 3-MED iat 08/26/2017 19:40
Checked into MAIN- 3- MED aampat ( 08/26/201 7 19: 40
Completed event at 08/26/2017 19:41

    
   

Checked out of MAIN- 3 on the way: ‘0 XRAY at 09/15/2017 07: 46
Checked into XRAY at 0 09/1 5/2017 07: 46
Completed event at 09/15/2017 07: 55,

  

HOLDING

 

 
  

:20-Cv-60673-RS Document1 Entered on FLSD Docket 03/31/2020 Page 29 of 35

Broward County Sheriff's Office

Booking Report

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIS# 501703205 BCCN# 886911 Booking Sheet Control Date and Time
OBTS 608246252 Print Clearance 08/16/17 01:08:55 Prints Yes 08/16/17 02:44:17
Arrest # BS 1703205 Offense Report # Agency BROWARD SHERIFF'S OFFICE
Last Name SSN # aa
First FRENCH, JOHN ALVIN
Middle
Race Sex Height Weight Eyes Hair Comp. Age Admitted DOB Place of Birth State FDLE
Ww M510 230 GRN- BAL LGT 44 8/17/1972 BUTLER OHIO 0
Permanent Months of Residence
Address 100 CORRETIONAL DRIVE STANLEY WI54768 0
Arrest Date 08/16/17 00:40:00 Place of Arrest STANLEY CORRECTIONAL Arresting Officer 6162 GORDON
INST
Inmate Logged Date 08/16/17 00:52:49 Inmate Log Type FULL INTAKE Place Admitted MAIN
Intake Comments 29/11993 WC/15548 SP/CO/11993
Alias Last name, First, Middle, DOB
Scars,Marks, Tattoos
Release Date/Time 05/31/18 12:49:00 Release Reason XFER TO OTHER JURIS Release Authorized By 6s 11590
Charge No. Charge Initiation Date Statute Warrant/Capias Level M.C B. Type Bond Amount
1 08/16/17 02:37 812.014-2c1 16008227CF10A 3F Y NOT APPLICABLE = $0.00
Charges GRAND THEFT>$300<$5000 Comments
Booking Off. ID bs08044 County BROWARD Judge BAILEY
Charge No. Charge Initiation Date Statute Warrant/Capias Level M.C B. Type Bond Amount
2 08/16/17 02:41 489.127-1f(1) 16008227CF10A IM Y NOT APPLICABLE $0.00
Charges ENGAGE CONTRACTING BUSN WO CERTIF 1ST Comments
VIOL
Booking Off. ID bs08044 County BROWARD Judge BAILEY
Charge No. Charge initiation Date Statute Warrant/Capias Level M.C B. Type Bond Amount
3 08/16/17 02:42 440.105-4a3(1) 17007237CF10A 3F Y NOT APPLICABLE $0.00
Charges EMPLOYER FAIL TO SECURE WORK COMP INS Comments
UNDER 20K DOLS
Booking Off. ID bs08044 County BROWARD Judge BAILEY
Charge No. Charge Initiation Date Statute Warrant/Capias Level M.C B. Type Bond Amount
4 08/16/17 02:43 489.127-1a(1) 17007237CF10A iM Y NOT APPLICABLE — $0.00
Charges FALSELY IDENTIFY SELF AS CONTRACTOR Comments
Booking Off.1D bs08044 County BROWARD Judge BAILEY
Charge No. Charge Initiation Date Statute Warrant/Capias Level M.C B. Type Bond Amount
5 09/21/17 17:46 489.127-1a(1) 17010945CF10A IM Y NOT APPLICABLE — $0.00

Charges FALSELY IDENTIFY SELF AS CONTRACTOR

Booking Off.{D bs06736 County

Comments OFF#028427
Judge

Exhibh 5

 
Divison of AaiknetaneeAO-CV-60673-RS DISBURSEMENTOREQUESDPcket 03/31/2020 Page 30, of Wisconsin

  
  
     
   

      

  
        
   

       
     
 

 
 

DOC-184 (Rev. 2/2017) SOLICITUD DE DESEMBOLSO Chapter DOC 309
OFFENDER REQUEST teticr i eels aelint each ce.-] 9) fel Pim Lela 10 tas
SOLICITUD DE OF ROD Tee] CESS en ma todo excepto su firma

      
     

OFFENDER FIRST NAME / PRIMER DOC NUMBER [FACILITY NAME (Abbreviate) HOUSING UNIT/FLOOR/CELL

OFFENDER LAST NAME / APELLIDO DEL
NOMBRE DEL OFENSOR NUMERO NOMBRE-INSTALACION (Abrevie) | UNIDAD / PISO / CELDA

a= enen MA SIPS | \Ci JJG -le2

PAY TO NAME / eN QUIEN SE STREET ADDRESS / DIRECCION DE CALLE CITY / CIUDAD STATE ZIP / copico

     
 
 

 

ESTADO {POSTAL

 

 

 

 

 

PAGUE

REQUEST FOR: SOLICTUD PARA: (1) 4 - Photos Fotos Ls- Savings Withdrawal / Desembolso de Ahorros

0 1-Copies / Copias (1 5- State 1D Photo / /D con foto del Estado Llo- Property Purchase (reason required)* / Compra de Propiedad (requiere raz6n)*
C1 2- Shipping/Freight Envio Carga ] 6 - Savings Bond Purchase / Compra Bonos de Ahorro ([] 10 - Other (reason required)* Otro (requiere raz6n)*

  
  

‘de Gores, # [1 7- Savings Deposit / Deposito Ahorros [7] 11 ~ Route Check to: Envie cheque a:

ING SOURCE: FUENTE DE FONDOS
CIREG - Regular Account Cuenta Regular CIwr - Work Release Account Cuenta de Trabajo LJREL - Release Account Cuenta de Liberacion [S ;

 

  

 

   

astame Legal & :
~ AMOUNT / CANTIDAD |

     

 

 

 
   

 

 

 
  
     
 

 

 

 

   
  

   

 

“REASON FOR REQUEST (Must complete if you choose 9 or 10 above) INDJVIDUAL ITEMS REQUESTED Articulos individuales Solicitafo:
*RAZON POR LA SOLICITUD (Debe completar si escoge casillas 9 010 arriba) / $
keno SHreecon Meleic: $ iL
$
LAYso YK? Cos Woe $
sig | EYRKIA OFENSORIA DATE SIGNED vores “
ENDER URE e A) FECH, R Total Amount Requested
ID DE OFENSOR Y Suma Total Solicitada: GS
7 Staff Initials: (\ ‘ls

 
  
   

 

 

Menariment Staff Orly DECISION: Vebe set Completada par Empleados Solamente

DATE SIGNED No Check: [] DMV Acct. [J Other: -

} Deliver Check to: — qemipen gs sn
er . Wh Wy Release Date (if REL acct is requpsted: ci y | FRE

SUPERVISOR APPROVAL SIGNATURE (If required) {MATZ SIGNED |CHECK# DATE PAID
: JUL 22?

Ct BUSINESS OFFICE

         

 

 

 

 

 

 

me

REQUEST DENIED BY SIGNATURE — DATE SIGNED REASON REQUEST WAS DENIE

 

 

 

 

 

 

 

DISTRIBUTION: Original (White) —- Business Office; Copy (Yellow) - inmate

Eyh dt J

 
 

 

 

 

 

Print cme oanen? O08 08'55.< Prints Yes

 

Offense Report

 

S Sex Height "Weight _ Eis . Hair “Comp. Age nied pos
( &” GRN BAL LOT... °44 * BITI972'

 

 

 

 

 

 

<7 Amount.
» $100, 00” ee

 

 

 

 

 
Case #: $496 0:20-cv-60673-RS Document1 Entered on FLSD Docket 03/31/2020 Page 32 of 35

Inmate: FRENCH, JOHN
Recipient: Admin Grievance, Admin Grievance

Cellblock:

Case Celiblock: MAIN-3-MED-11-1

ID: 501703205
Created: 12/13/2017 12:33 PM

Type: Grievance

Category: Medical / Dental

Sub-Catgory: inadequate Treatment
Status: Closed, Unfounded, Appeal

 

From

FRENCH, JOHN

ARONOFSKY, RICHARD

FRENCH, JOHN

ARONOFSKY, RICHARD

To

Admin Grievance, Admin
Grievance

FRENCH, JOHN

ARONOFSKY, RICHARD

FRENCH, JOHN

Message

i have been complaining to medical and the medical dr
for over a week about severe lower abdominal pain i
have had cancer in the past and divertickalyticlitis i
have told this dr this i have seen three different drs and
one did and xray and the other prescribed pain
medicine for pain and said i needed to see a specialist
gi dr but the dri seen on last monday said no to the gi
dr so the regular 5 day dr told me today the 13th of
dec, 2017 that we will get to the bottomof this sooner
or latter but we needto pull your pendix out so if that
was a Statement then why am i not being treated or
taken to the hospital all he gives me is metamusle and
regular tylenol that dont help at all i was up all night in
a fetal position in severe pain when i was on tramadol
that helped with the pain i need help im in severe pain

Per Armor Medical,"You are currently housed in the
Infirmary for your complaints. A GI consult has been
generated. Lab work has been ordered. You are
prescribed medication for your condition, and have
been compliant with the medications. You will be
evaluated by the provider momentarily. The grievance
is unfounded. J. Nash, HSA."

i was brought down to medical on sunday evening after Appeal
i did a sick call and what medication am i taking and i

was supposed to see the dr today dec 20, 2017 and

never did but i think he still cleared me to go back to gp

i gave the nurses a stool sample with blood in it just

like the dr ordered and still he cleared me to go to gp

with severe abdominal pain i just dont understand i

have done everything the dr has asked but still i go to

gp with no relief and still in pain with blood in urin, and

in stool, and in throw up

Per Armor Medical,"You were seen by the physician in Appeal
the infirmary and relocated to general population on

December 23. You are scheduled to be seen by the

specialist for your concerns. "

Entered

12/13/2017 12:33:00 PM

12/19/2017 4:17:00 PM

12/20/2017 12:38:00 PM

12/27/2017 1:21:00 PM

Page 2

 
 

ASK AdiiaRepat2 0-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 33 Of BRe2019

Case #: 918160
Inmate: FRENCH, JOHN
Recipient: Admin Grievance, Admin Grievance
Cellblock:
Case Cellbiock: MAIN-3-MED-11-1

From To

FRENCH, JOHN Admin Grievance, Admin

Grievance

ARONOFSKY, RICHARD FRENCH, JOHN

FRENCH, JOHN ARONOFSKY, RICHARD

ARONOFSKY, RICHARD FRENCH, JOHN

 

10:30 AM
Broward County

Print Message Report
From 8/16/2017 To 5/31/2018

ID: 501703205
Created: 10/14/2017 11:54 AM

Type: Grievance

Category: Medicai / Dental
Sub-Catgory: Inadequate Treatment
Status: Closed, Unfounded, Appeal

Message

Entered

10/14/2017 11:54:00 AM

{f you need immediate assistance, please speak with 10/16/2017 11:10:00 AM

the Housing Deputy or the on duty nurse.

i have told housing deputies and nurses and the drs 10/17/2017 1:16:00 PM
the dr has told me there is nothing else he can do, iam

in extreme pain my left jaw pops and it hurts real bad

and i cannot get any pain medicine then my left wrist

still hurts the same as theday it was broke. and my

chest pain still is the same with no relief with nitro but

they cant send me to the hospital to get the help

Appeal

Per Armor Medical,"You were evaluated most recently Appeal 10/26/2017 2:25:00 PM

by the Orthopedic Specialist on 10/10/17. On this date
you were Cleared due your fracture being fully healed.
Hard cast is not clinically warranted at this time. You
have normal facial range of motion. You were
evaluated by the provider most recently on 10/24/17. A

consult has been generated for a Echocardiogram. The
grievance is unfounded. J. Nash, HSA. "

 
0:20-cv-60673-RS Document 1 Entered on FLSD Docket 03/31/2020 Page 34 of 35

 

ak
a
\ 0\

» 19- G2AS5SOb-C- Smid,

Dismiss JAst

aay!

LEGA. 651945
 

Sona Ftenc hy OS/93S~
Columboicy Cot tecKiona\ hast

BVO Ror 100
ZPorkaoe use 9340 |

Ons led She hes Disherc} Covet
Saubrean Disease of Flodi dey
C\eak of ne Cypoe+

Qa, Cast Browac d Blvd Uw lor
Foet Lauderdare, Eloaide, 33301

Case 0:20-cv-60673-RS Document1 Entered on FLSD Docket 03/31/2020
